[Cite as In re B.L., 2022-Ohio-3072.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 IN RE: B.L.                                     :
                                                 :
                                                 :   Appellate Case No. 29440
                                                 :
                                                 :   Trial Court Case No. C-2021-000071-
                                                 :   0D,0F
                                                 :
                                                 :   (Appeal from Common Pleas Court-
                                                 :   Juvenile Division)
                                                 :

                                           ...........

                                           OPINION

                            Rendered on the 2nd day of September, 2022.

                                           ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee, Montgomery County Children Services

P.J. CONBOY, II, Atty. Reg. No. 0070073, 5613 Brandt Pike, Huber Heights, Ohio 45424
      Attorney for Defendant-Appellant, Mother

                                         .............




WELBAUM, J.
                                                                                        -2-


       {¶ 1} A.S. (“Mother”) appeals from a judgment terminating her parental rights and

awarding permanent custody of her daughter, B.L., to Montgomery County Department

of Job and Family Services – Children Services Division (“MCCS”). According to Mother,

the trial court abused its discretion in awarding permanent custody to MCCS because

Mother had made progress and was continuing to work her case plan. Mother therefore

contends that the trial court should have granted MCCS an extension of temporary

custody rather than terminating her parental rights. The alleged father, R.L. (“Father”),

has not appealed.

       {¶ 2} For the reasons discussed below, Mother’s assignment of error is without

merit. Accordingly, the trial court’s judgment will be affirmed.



                              I. Facts and Course of Proceedings

       {¶ 3} On January 8, 2021, MCCS filed an abuse and dependency complaint in

juvenile court, alleging that MCCS had received a referral reporting that Mother’s child,

B.L., had been born at Mother’s home on January 2, 2021. At the time, the home had

no heat or electricity. Mother also had received no prenatal care and was positive for

cocaine when drug-tested on arrival at a hospital. In addition, Mother admitted during

her hospitalization that she had used cocaine, had used alcohol during the first trimester

of her pregnancy, and had no heat or electricity in her home. B.L. tested positive for

cocaine, was in the neonatal intensive care unit at the hospital, and had hypothermia from

being in a home with no heat and electricity. The complaint further alleged that three of

Mother’s children had previously been placed in MCCS’s permanent custody and that
                                                                                        -3-


MCCS had filed for permanent custody of a fourth child.

       {¶ 4} On the same day, MCCS filed for an ex parte order of interim temporary

custody because B.L. was due to be released from the hospital. The court ordered a

shelter care hearing for January 8, 2021, appointed a guardian ad litem (“GAL”) for B.L.,

and set the matter for ex parte review on January 11, 2021.

       {¶ 5} Following the review hearing (at which both Mother and Father appeared),

the court granted interim temporary custody to MCCS and granted supervised visitation

for Mother. A pretrial was set for March 5, 2021. The court then appointed counsel for

Mother.

       {¶ 6} On February 8, 2021, MCCS filed an initial case plan for B.L. and an

amended case plan for Mother’s other child, B.S., who had been born in September 2019

and was in MCCS’s custody. The case plan noted Mother’s history of drug use and

domestic violence, the child abuse and neglect in Mother’s own childhood, Mother’s

unaddressed bipolar disorder diagnosis, and the fact that Mother was not actively

engaged in any services. The case plan outlined various requirements, including that

Mother would: (1) sign releases of information; (2) complete domestic violence classes

and demonstrate skills learned; (3) obtain safe and stable housing with working utilities;

(4) maintain adequate legal and verifiable income; (5) complete a drug and alcohol

assessment and follow through with recommendations; (6) refrain from taking illegal

substances and submit to random drug screens; (7) complete a mental health

assessment and follow recommendations; and (8) complete parenting classes and

demonstrate skills during visitation.
                                                                                        -4-


       {¶ 7} A semi-annual review (“SAR”) filed on March 5, 2021, stated that Mother had

not visited B.L. since the child was released from the hospital and had made no progress

on her case plan. After the pretrial, the court set an adjudication and disposition hearing

for March 22, 2021. A GAL report filed on March 22, 2021, recommended that MCCS

be granted temporary custody, that B.L. remain in her current placement, and that Mother

be given supervised visitation if she asked for it.

       {¶ 8} After the hearing on March 22, 2021 (at which both Mother and Father

appeared), the court filed an entry finding that B.L. was a dependent and abused child.

The court awarded temporary custody to MCCS, adopted the previously-filed case plan,

and set an annual review for December 8, 2021. At that point, four of Mother’s children

(including B.S.) were in MCCS’s permanent custody, and Father had not yet established

paternity for B.L.

       {¶ 9} On June 2, 2021, MCCS filed a motion seeking permanent custody of B.L.

The motion noted, among other things, that Mother and Father had visited B.L. only twice

since B.L.’s release from the hospital, that Father had not established paternity, that

Mother had not complied with her case plan, that MCCS had obtained permanent custody

of Mother’s other children, with the most recent decision (concerning B.S.) having

occurred on March 3, 2021, that B.L. was doing well in her current foster care home,

where she had been placed with her sister, that the foster parents were willing to adopt,

and that the parents were unfit/unable to care for B.L.

       {¶ 10} An initial adjudicatory hearing was held on July 14, 2021, at which both

Mother and Father were present. Father still had not established paternity, and Mother
                                                                                       -5-


refused to communicate with her attorney. As a result, the court granted a request from

Mother’s attorney to withdraw from the case and said it would appoint new counsel. The

court set discovery deadlines, a final pretrial for October 5, 2021, and a dispositional

hearing for October 12, 2021. New counsel was later appointed for Mother.

       {¶ 11} On September 1, 2021, MCCS filed another SAR. This document stated

that Mother had not addressed case plan activities, was non-compliant in meeting

monthly with the caseworker, and had visited B.L. only four times since January 2021.

A case plan amendment was filed on September 21, 2021, and reflected that MCCS was

seeking permanent custody of B.L. On October 6, 2021, the court approved the change

to the plan.

       {¶ 12} On October 12, 2021, the GAL filed a report and recommendation. The

GAL noted that Mother had stable housing and had income through Social Security.

However, Mother admitted that Father, with whom she was living, abused her mentally

and physically. Despite this, Mother said she would not end the relationship. Mother

had not engaged in domestic violence education, and while she had scheduled parenting

classes, she had not yet begun to attend.      In addition, Mother had not addressed

concerns about her substance abuse and mental health. GAL Report (Oct 12, 2021), p.

2. Father had repeatedly said that he was not interested in either establishing paternity

or having any contact with B.L. Id. at p. 3. B.L. was doing well in the foster home; the

foster parents had recently adopted B.L.’s sister, and they wanted to adopt B.L. as well.

Id. at p. 1. The GAL recommended that it would be in B.L.’s best interest to grant

permanent custody to MCCS and to keep B.L. in her current placement. Id. at p. 4.
                                                                                        -6-


       {¶ 13} At the October 12, 2021 custody hearing, a magistrate heard testimony from

B.L.’s foster mother and the MCCS caseworker. The GAL was present for the testimony.

However, Mother left at the beginning of the caseworker’s testimony.         At that time,

Mother said she would not be participating any further in the hearing, but would still like

to contest the permanent custody motion. See Oct. 12, 2021 Transcript of Proceedings

(“Tr.”), p. 42. Father did not appear for the hearing.

       {¶ 14} On November 18, 2021, the magistrate filed a decision finding that a grant

of permanent custody would be in B.L.’s best interest.1 Mother then filed objections and

supplemental objections to the magistrate’s decision, and MCCS responded. Father did

not file any objections.

       {¶ 15} On March 11, 2022, the judge overruled Mother’s objections and granted

permanent custody of B.L. to MCCS. Mother timely appealed from the judgment; Father

did not appeal.



                  II. Alleged Abuse of Discretion in Grant of Permanent Custody

       {¶ 16} Mother’s sole assignment of error states that:

              The Trial Court Abused Its Discretion in Granting MCCS’s Motion for

       Permanent Custody.

       {¶ 17} Mother contends that the trial court abused its discretion by granting

permanent to MCCS. According to Mother, she was not given enough time to work on


1 The magistrate’s decision was not initially included with the record transmitted to our
court. After we ordered the record to be supplemented, a supplemental summary of
docket and journal entries, which included the November 18, 2021 Magistrate’s Decision,
was filed on August 12, 2022. We have reviewed the decision.
                                                                                            -7-


her case plan. Mother argues that, instead, the court should have extended temporary

custody, which would have let Mother complete her case plan goals.

       {¶ 18} “The United States Supreme Court has stated that parents’ interest in the

care, custody, and control of their children ‘is perhaps the oldest of the fundamental liberty

interests recognized by this Court.’ ” In re B.C., 141 Ohio St.3d 55, 2014-Ohio-4558, 21

N.E.3d 308, ¶ 19, quoting Troxel v. Granville, 530 U.S. 57, 65, 120 S.Ct. 2054, 147

L.Ed.2d 49 (2000).      Ohio has also held that “parents who are ‘suitable’ have a

‘paramount’ right to the custody of their children.” B.C. at ¶ 19, quoting In re Perales, 52

Ohio St.2d 89, 97, 369 N.E.2d 1047 (1977). (Other citations omitted.)

       {¶ 19} However, “ ‘the natural rights of a parent are not absolute, but are always

subject to the ultimate welfare of the child, which is the polestar or controlling principle to

be observed.’ ” In re Cunningham, 59 Ohio St.2d 100, 106, 391 N.E.2d 1034 (1979),

quoting In re R.J.C., 300 So.2d 54, 58 (Fla. App.1974). “Ultimately, parental interests

are subordinate to the child's interest when determining the appropriate resolution of a

petition to terminate parental rights.” B.C. at ¶ 20.

       {¶ 20} MCCS’s permanent custody motion was brought pursuant to R.C.

2151.413, R.C. 2151.414(B)(1)(a), and R.C. 2151.414(E)(1), (2), (4), (10), (11), and (16).

Motion for Commitment to the Permanent Custody of MCCS (June 2, 2021), p. 1.

       {¶ 21} As pertinent here, under R.C. 2151.414, “courts use a two-part test when

deciding motions seeking an award of permanent custody to a public services agency.

This statute requires courts to find, by clear and convincing evidence, that: (1) granting

permanent custody of the child to the agency is in the best interest of the child; and (2)
                                                                                          -8-


* * * the child (a) cannot be placed with either parent within a reasonable period of time

or should not be placed with either parent if any one of the factors in R.C. 2151.414(E)

are present; (b) is abandoned; (c) is orphaned and no relatives are able to take permanent

custody of the child; or (d) has been in the temporary custody of one or more public or

private children services agencies for twelve or more months of a consecutive twenty-two

month period.” In re S.J., 2d Dist. Montgomery No. 25550, 2013-Ohio-2935, ¶ 14, citing

In re K.M., 8th Dist. Cuyahoga No. 98545, 2012-Ohio-6010, ¶ 8.               See also R.C

2151.414(B)(1)(a)-(d).

       {¶ 22} “Clear and convincing evidence is that measure or degree of proof which is

more than a mere ‘preponderance of the evidence,’ but not to the extent of such certainty

as is required ‘beyond a reasonable doubt’ in criminal cases, and which will produce in

the mind of the trier of facts a firm belief or conviction as to the facts sought to be

established.” Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d 118 (1954), paragraph

three of the syllabus.

       {¶ 23} In overruling Mother’s objections to the magistrate’s decision, the trial court

stated that “multiple factors existed under R.C. 2151.414(E)” which indicated that B.L.

could not be placed with her parents within a reasonable time or should not be placed

with them. The relevant factors were those in R.C. 2151.414(E)(1), (2), (4), and (11).

Judge’s Final Appealable Order (“Order”) (Mar. 11, 2022), p. 5-6.           The court then

conducted the second part of the analysis. After considering the factors listed in R.C.

2151.414(D), the court found that B.L.’s best interest would be served by granting

permanent custody to MCCS. Id. at p. 6-8.
                                                                                            -9-


       {¶ 24} We will not overturn a juvenile court's decision to terminate parental rights

“if the record contains competent, credible evidence by which the court could have formed

a firm belief or conviction that the essential statutory elements for a termination of parental

rights have been established.” In re E.D., 2d Dist. Montgomery No. 26261, 2014-Ohio-

4600, ¶ 7, citing In re Forrest S., 102 Ohio App.3d 338, 344-345, 657 N.E.2d 307 (6th

Dist.1995). “We review the trial court's judgment for an abuse of discretion.” Id., citing

In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 48 (which applied an

abuse of discretion standard to the trial court's findings under R.C. 2151.414).

       {¶ 25} “ ‘Abuse of discretion’ has been defined as an attitude that is unreasonable,

arbitrary or unconscionable.”      AAAA Ents., Inc. v. River Place Community Urban

Redevelopment Corp., 50 Ohio St.3d 157, 161, 553 N.E.2d 597 (1990), quoting Huffman

v. Hair Surgeon, Inc., 19 Ohio St.3d 83, 87, 482 N.E.2d 1248 (1985). “[M]ost instances

of abuse of discretion will result in decisions that are simply unreasonable,” rather than

being “unconscionable or arbitrary.” Id.

       {¶ 26} Furthermore, “[t]he discretion which a trial court enjoys in custody matters

should be accorded the utmost respect, given the nature of the proceeding and the impact

the court's determination will have on the lives of the parties concerned.” Miller v. Miller,

37 Ohio St.3d 71, 74, 523 N.E.2d 846 (1988). Specifically, since “[t]he knowledge a trial

court gains through observing the witnesses and the parties in a custody proceeding

cannot be conveyed to a reviewing court by a printed record[,] * * * the reviewing court in

such proceedings should be guided by the presumption that the trial court's findings were

indeed correct.” (Citations omitted.) Id. This discretion, while broad, is “not absolute,”
                                                                                        -10-


however, and is guided by statutory language. Id.

       {¶ 27} With these standards in mind, we will begin our discussion with the trial

court’s findings under R.C. 2151.414(E). Notably, the trial court needed only to find that

one or more factors applied. Here, the court listed four factors.



                              A. R.C. 2151.414(E) Factors

          1. Failure to Remedy Conditions Causing Placement Outside Home

       {¶ 28} The trial court found that B.L.’s parents had “continuously and repeatedly

failed to substantially remedy the conditions causing the child to be placed outside the

child’s home.” Order at p. 5. In this regard, R.C. 2151.414(E) states that a court “shall

enter a finding that the child cannot be placed with either parent within a reasonable time

or should not be placed with either parent” if:

              (1) Following the placement of the child outside the child's home and

       notwithstanding reasonable case planning and diligent efforts by the agency

       to assist the parents to remedy the problems that initially caused the child

       to be placed outside the home, the parent has failed continuously and

       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child's home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to
                                                                                        -11-


       resume and maintain parental duties.

       {¶ 29} The trial court considered all these matters, pointing to Mother’s failure to

complete a mental health assessment, a drug and alcohol assessment, and parenting

classes, despite agency referrals. Order at p. 5. The court’s finding was supported by

competent, credible evidence.      In addition to the matters already mentioned, the

testimony of Mother’s caseworker, Chelsea, reflected Mother’s lack of progress.

       {¶ 30} According to Chelsea, she had been Mother’s caseworker on and off for two

years and had been reassigned to Mother in September 2020. Tr. at p. 43-44. This

would have been before B.L.’s birth and about a year before the October 2021 permanent

custody hearing. After being reassigned, Chelsea did not have contact with Mother,

other than seeing her at hearings, until May 2021, which was five months after B.L. was

born. Id. at p. 44-45.

       {¶ 31} Chelsea was able to successfully obtain contact with Mother in May 2021.

She had previously tried to make contact through phone calls and text messages and by

leaving letters at Mother’s house. Caseworkers are required to make three face-to-face

attempts at contact per month, and Chelsea did that each month before May 2021. Id.

at p. 45. After May, Chelsea met with mother each month other than in July 2021. Id.

at p. 46.

       {¶ 32} Chelsea met with Mother in May at Mother’s home, which Mother had only

had for a month or two. The two-bedroom home was safe and appropriate. Before that,

Mother had lived in Father’s home, which had no electricity or water.         Mother told

Chelsea that she had gotten her current home to try and get B.L. back. However, Mother
                                                                                      -12-


said if she did not succeed, she would move back to the house that had no working

utilities. Id. at p. 46-47. At that house, Mother and Father had to go to the bathroom in

a bucket. Id. at p. 49. Chelsea had concerns about Mother going back to the prior

home. Id. at p. 50. Mother also documented in May 2021 that she was receiving SSI,

so she did have a source of income. Id. at p. 51.

       {¶ 33} In May 2021, Mother told Chelsea that she was having weekly phone

therapy with South Community. However, when Chelsea contacted South Community,

she was informed that Mother had been terminated from therapy in March 2021 for

noncompliance.    South Community confirmed that Mother had been diagnosed with

post-traumatic stress disorder, depression, and alcohol and cocaine dependency. After

May 2021, Mother did not report any other mental health services that she had obtained.

Tr. at p. 53-54. Mother also never completed a drug and alcohol assessment.           Id.

While Mother said she planned to re-engage with South Community, she never did. Id.

at p. 55.

       {¶ 34} In May 2021, Mother also told Chelsea that she could not find any parenting

classes to attend. Mother’s reasoning was that this was because of COVID.       Chelsea

later made referrals for parenting classes, and Mother was supposed to start classes on

September 14, 2021. However, Mother then called and said she was not going to be

able to start the class because she had “some other obligation.” Id. at p. 55-56.

       {¶ 35} Chelsea made another referral for Mother to start parenting classes the

week before the October 12, 2021 custody hearing, and Mother did attend the first class.

Nonetheless, Mother told Chelsea that she did not participate in the class. Id. at p. 56.
                                                                                         -13-


Mother’s explanation for her failure was that she did not want people knowing her

business. Id. at p. 57.

       {¶ 36} In addition, Mother did not take any domestic violence classes. Mother told

Chelsea that she could not participate because no classes were being offered due to

COVID. However when Chelsea contacted Artemis, where Mother had been referred,

she was told that while Artemis was not having in-person classes because of COVID,

Artemis had continuously offered virtual classes. Tr. at p. 57-58. When Chelsea told

Mother this and gave her the number, Chelsea said she would call Artemis. There was

never any verification that Mother did call. Id. at p. 58.

       {¶ 37} B.L.’s foster mother, Angela, provided supervised visitation for Mother

between March 2021 and the time of the hearing.              Id. at p. 13-14.   Based on her

observations, Angela had concerns about Mother’s mental health and about domestic

violence. Id. at p. 26. Mother repeated the same things a lot and told the same stories.

And during the August 2021 visit, Mother showed Angela an “app” on her phone where

she talked to ghosts. Id. at p. 21.

       {¶ 38} Furthermore, on three occasions that summer, Mother showed Angela

marks on her body. The first time was in early July 2021, when Mother showed Angela

a mark on her lip and said Father had hit her in the face. Id. at p. 22-23. The second

injury was also in July and involved a burn on Mother's arm. Mother said this was from

a crack pipe and that Father had burned her. Id. at p. 23-24 and 36. In August 2021,

Mother showed Angela “three good scrapes on the left side of her stomach.” Id. at p. 24.

Mother said Father had pushed her into something. In addition, Mother mentioned to
                                                                                       -14-


Angela that she had been strangled, had passed out, and had been lying on the floor.

Mother stated this happened often when Father got home from work. Id. at p. 24-25.

The day Mother told Angela about the strangling incident was the day of the October 2021

permanent custody hearing. Id. at p. 25.

      {¶ 39} Thus, while Mother did obtain suitable housing and documented some

income, she made no effort to take advantage of programs that would have aided in

remedying the reasons why B.L. was placed outside her home. Mother’s efforts over the

course of many months were not even minimal, and her problems clearly persisted.

      {¶ 40} Father’s efforts were also less than minimal. He had one case objective,

which was to establish paternity. Tr. at p. 61. Had Father done that and reached out to

the caseworker, further case plan objectives could have been established. Id. Mother

also refused to give Father’s phone number to the caseworker. Id. at p. 62.



                   2.   Chronic Mental Illness and Chemical Dependency

      {¶ 41} The court’s second finding was under R.C. 2151.414(E)(2), which states

that a finding shall be made when:

             Chronic mental illness, chronic emotional illness, intellectual

      disability, physical disability, or chemical dependency of the parent * * * is

      so severe that it makes the parent unable to provide an adequate

      permanent home for the child at the present time and, as anticipated, within

      one year after the court holds the hearing pursuant to division (A) of this

      section or for the purposes of division (A)(4) of section 2151.353 of the
                                                                                         -15-


       Revised Code.

       {¶ 42} There is no question that Mother had a severe chemical dependency and

made no effort to address it during her lengthy involvement with MCCS. Mother also

made no effort to address her significant and chronic mental health issues, and there was

no indication that she ever intended to do so.   Consequently, the court’s reliance on this

ground was supported by competent, credible evidence.



                              3. Lack of Commitment to the Child

       {¶ 43} The trial court further relied on the factor in R.C. 2151.414(E)(4), which

provides that a finding shall be made when:

              The parent has demonstrated a lack of commitment toward the child

       by failing to regularly support, visit, or communicate with the child when able

       to do so, or by other actions showing an unwillingness to provide an

       adequate permanent home for the child.

       {¶ 44} As indicated, Mother was allowed supervised visitation. After B.L. was

released from the hospital to the foster parents on January 8, 2021, Mother did not

thereafter visit B.L. until sometime in March 2021. Tr. at p. 59. Between that time and

June 2, 2021, when MCCS filed for permanent custody, Mother visited B.L. “maybe one

or two” times. Id. After the permanent custody motion was filed, Mother visited more,

at least once every other week. Id. From March until the time of the custody hearing

(or about seven months), Mother had a total of 10 to 12 visits, six of which occurred

between June 2 and October 12, 2021. Id. at p. 14-15.
                                                                                       -16-


       {¶ 45} B.L.’s foster mother, Angela, had cared for B.L. since B.L. was released

from the hospital.    Id. at p. 8.    Angela supervised all of the visits, which primarily

occurred in a park. During visits, Mother told Angela that she had medical issues that

made her too weak to walk around with B.L. Mother also said her arms were not strong

enough to hold B.L. At times, Mother’s arms got weak, B.L. would slip, and Mother had

to catch B.L. on her lap. Id. at 17-18. Angela observed B.L. slip in this way on more

than one occasion. This was more common than uncommon. Id. at p. 19. Because

B.L. was only nine months old, Angela was concerned about Mother’s ability to take care

of B.L., due to mother’s physical health. Id. at p. 26-17.

       {¶ 46} Angela also noticed that Mother became aggravated very easily, and when

B.L. cried, Mother asked what was wrong with B.L. This occurred pretty much at every

visit. Id. at p. 20. In addition, Angela stated that, based on her observations, she did

not believe Mother and B.L. were bonded. At the beginning of visits, B.L. cried until she

got used to the situation. At that point, B.L. was in a developmental stage in which she

began to cry upon seeing unfamiliar faces and continued until she became familiar with

them. Id. at p. 28.

       {¶ 47} The caseworker, Chelsea, was present during two visitations. Chelsea

had similar observations about Mother’s parenting. Chelsea found that Mother had a

hard time getting B.L. to calm down when B.L. was upset, had a difficult time

understanding B.L.’s cues, and almost dropped B.L. during a visit. Tr. at p. 60. During

both visits, Mother “just didn’t want to even make the baby a bottle. She would ask the

foster dad to do it.” Id. at p. 61.
                                                                                          -17-


       {¶ 48} Further proof of Mother’s lack of commitment was shown by the fact that

she was not interested in B.L.’s physical problems and well-being. Angela told Mother

about two of four well-child visits that occurred; she did not tell Mother about the last two

visits because they occurred at the last minute. Angela also told Mother about B.L.’s

developmental appointment but left it up to Mother to decide whether to come. This was

because the process would take two hours, with several doctors being involved, and

Angela knew Mother could “not keep her cool” when she heard what the doctors said.

Id. at p. 37-38. This was because when Angela previously told Mother of her concerns

about B.L.’s health, Mother had texted, “Don’t tell me anything unless it’s positive.” Id.

at p. 37.

       {¶ 49} In addition, Angela told Mother about B.L.’s weekly physical therapy

appointments.     B.L. had health issues due to Mother’s drug and alcohol use during

pregnancy and had been diagnosed with neonatal drug and alcohol exposure and

ligament laxity. This latter condition meant that B.L. had low muscle tone and her joints

were very “hyper-extensive.” Tr. at p. 9-11, and 37-38. Despite having been notified,

Mother did not attend any doctor or therapy visits.

       {¶ 50} Given these facts, the trial court’s finding that Mother lacked commitment

toward B.L. was supported by competent and credible evidence.



                   4. Termination of Parental Rights to Other Children

       {¶ 51} The final factor the court found was based on R.C. 2151.414(E)(11), which

states that a finding shall be made if:
                                                                                        -18-


              The parent has had parental rights involuntarily terminated with

       respect to a sibling of the child pursuant to this section or section 2151.353

       or 2151.415 of the Revised Code, or under an existing or former law of this

       state, any other state, or the United States that is substantially equivalent

       to those sections, and the parent has failed to provide clear and convincing

       evidence to prove that, notwithstanding the prior termination, the parent can

       provide a legally secure permanent placement and adequate care for the

       health, welfare, and safety of the child.

       {¶ 52} Concerning this factor, the evidence revealed that four of Mother’s children

had been previously placed in MCCS’s permanent custody. These included: M.S. in

October 2008; R.F. in April 2009; J.S. in February 2018; and B.S. in 2021. Tr. at p. 62-

63. Consequently, competent, credible evidence supported this finding as well.



                               B. Best Interest of the Child

       {¶ 53} The analysis’s second prong considers a child’s best interest, which

includes evaluating “all relevant factors,” together with those specifically listed in R.C.

2151.414(D)(1)(a)-(e).    We will mention these items only briefly, since our prior

discussion covered most of the relevant information.



                            1. Child’s Interaction with Others

       {¶ 54} R.C. 2151.414(D)(1)(a) considers a child’s interaction and relationship with

various people, including parents, relatives, and foster caregivers.            The court
                                                                                         -19-


commented that B.L. lacked a significant bond with Mother, had no bond with Father, and

was bonded with her foster parents and siblings. For the reasons already stated, we

agree. We further note the foster mother’s testimony about the care B.L. received at

home, including daily extensive physical therapy; how B.L. was thriving in the foster

home; and how well B.L. related to and was bonded with her siblings and foster parents.

Tr. at p. 8-13, 29, and 31-32.



                                      2. Child’s Wishes

       {¶ 55} R.C. 2151.414(D)(1)(b) concerns “[t]he wishes of the child, as expressed

directly by the child or through the child's guardian ad litem, with due regard for the

maturity of the child.” The trial court noted that B.L. was too young to express her wishes.

Order at p. 7. We agree. We also note that after hearing the testimony, the GAL stood

by his prior position that permanent custody should be given to MCCS. Tr. at p. 69.



                                    3. Custodial History

       {¶ 56} R.C. 2151.414(D)(1)(c) considers a child’s custodial history, which includes

whether a child has been in an agency’s temporary custody for 12 or more months of a

consecutive 22-month period. The trial court noted that B.L. had not been in custody for

that period of time, so this factor is not relevant.



                          4. Need for Legally Secure Placement

       {¶ 57} R.C. 2151.414(D)(1)(d) involves “[t]he child's need for a legally secure
                                                                                      -20-


permanent placement and whether that type of placement can be achieved without a

grant of permanent custody to the agency.” Regarding this factor, the court found that

B.L.’s needs could not be achieved without granting permanent custody to MCCS. Order

at p. 7.   The court stressed several points, including Mother’s failure to engage in

substance abuse or mental health treatment, concerns over Mother’s ability to parent

B.L., and Mother and Father’s minimal visitation and lack of a bond. The court also noted

that B.L. had been with the foster parents since being released from the hospital, was

doing well there, and the foster parents wished to adopt her. Id. These observations

were amply supported by the evidence.



               5. Applicability of Factors in R.C. 2151.414(E)(7) to (11)

      {¶ 58} R.C. 2151.414(D)(1)(e) requires courts to consider if any factors in R.C.

2151.414(E)(7) to (11) apply.     The trial court found that (E)(11), regarding prior

involuntary termination of parental rights applied. This was correct.

      {¶ 59} Based on the above factors, the trial court found, by clear and convincing

evidence, that granting permanent custody of B.L. to MCCS would be in the child’s best

interest. Order at p. 8. Again, we agree. All the court’s findings were supported by

competent, credible evidence, and the court did not abuse its discretion in awarding

permanent custody to MCCS. Accordingly, Mother’s assignment of error is overruled.



                                     III. Conclusion

      {¶ 60} Mother’s sole assignment of error having been overruled, the judgment of
                                                -21-


the trial court is affirmed.

                                .............



TUCKER, P.J. and EPLEY, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
P.J. Conboy, II
Jeffrey T. Gramza, GAL
R.L.
Hon. Helen C. Wallace